Citation Nr: 0831140	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-28 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disability, 
including as secondary to service-connected Hodgkin's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from December 1966 until 
September 1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

This matter was previously before the Board in March 2007, 
wherein the veteran's claim was remanded for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's lung disability is causally or 
etiologically related to his service in the military, or 
etiologically related to, or aggravated by, service-connected 
disability.


CONCLUSION OF LAW

A lung disability was not incurred in, or aggravated by, 
active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board notes that August 2002, April 2004, and April 2007 
VCAA letters explained the evidence necessary to substantiate 
his claim of entitlement to service connection for a lung 
disability, including as secondary to service-connected 
Hodgkin's disease.  These letters also informed him of his 
and VA's respective duties for obtaining evidence. 

In addition, the April 2007 VCAA notice letter, explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claim, no disability rating or effective 
date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in September 2002 was decided after the issuance of an 
initial VCAA notice.  Although the notice requirements 
regarding the veteran's claim for secondary service 
connection and the requirements of Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
issue was readjudicated, and the appellant has not been 
prejudiced thereby.  

The content of the VCAA notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examination, and private medical 
records.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a lung disability, 
including as secondary to his service-connected Hodgkin's 
disease, so this claim must be denied.  38 C.F.R. § 3.102.  

The veteran's service medical records show that the veteran 
was treated for an upper respiratory infection with 
bronchitis in January 1967, but points out that this was 
acute and resolved with treatment.  See 38 C.F.R. § 3.303(b) 
(isolated findings in service are insufficient to establish 
chronicity).  Moreover, the veteran's August 1970 separation 
examination report was normal, with a normal clinical 
evaluation of the lungs and chest.  This is probatively 
significant and given much weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  It stands to reason that, if he indeed had any 
problems at or immediately following his discharge from 
service, as he is now alleging, then he would have at least 
mentioned this prior to his separation.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, it appears that the veteran was not treated for 
respiratory complaints until 1996 and that a diagnosis of a 
chronic lung disability (i.e., chronic obstructive pulmonary 
disease (COPD)) was not provided until 2000.  In the absence 
of demonstration of continuity of symptomatology, the initial 
demonstration of the disability at issue, decades after 
service, is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Furthermore, while the Board acknowledges that the veteran 
asserts that his lung disability and respiratory complaints 
are related to his treatment for his service-connected 
Hodgkin's disease, there is no competent clinical evidence 
that relates his current lung disability to his military 
service, including his service-connected Hodgkin's disease.  
See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  In this regard, the Board points out 
that none of the veteran's medical providers have related his 
respiratory complaints, variously diagnosed as bronchitis, 
pneumonia, and COPD to his military service or his service-
connected Hodgkin's disease, including his treatment for his 
Hodgkin's disease.  In fact, the November 2004 VA examiner 
found that the veteran's lung disability was unrelated to the 
veteran's service-connected Hodgkin's disease, or the 
treatment he received for his Hodgkin's disease.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In short, the only evidence portending that the veteran's 
lung disability is in any way related to his service in the 
military, including his service-connected Hodgkin's disease, 
comes from him personally.  As a layman, the veteran simply 
does not have the necessary medical training and/or expertise 
to determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a lung disability, 
including as secondary to service-connected Hodgkin's 
disease, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


